DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The Examiner notes that references AP-AS, as cited in the Information Disclosure Statement filed October 17, 2019, were listed under the respective application numbers, rather than the publication numbers. These references have been considered below.
Information Disclosure Statement
The Information Disclosure Statement filed October 17, 2019, has been considered.
Response to Amendment
The previous rejection under 112(b) has been overcome by Applicant’s amendment. Claim 1 has been canceled, claims 2-7 have been amended, and claims 8 and 9 have been added.
Response to Arguments
Applicant's arguments filed 14 March 2022 have been fully considered but they are not persuasive. Regarding claim 2, Applicant argues that Hollis(US 4874998) fails to remedy the deficiencies of Fischereder (US 20130160508) and Kitayama (JP 2006032048). Specifically, Hollis is argued to simply describe a solenoid mechanism 16, a docking ball 18, and a docking socket 19 including the solenoid mechanism 16. It is argued that the solenoid mechanism 16 does not press the flotor unit 1 that moves in a rotational direction to move the flotor unit 1 to a neutral position in the rotational direction. The examiner respectfully disagrees. Specifically, in Col. 8, Lines 27-42, Hollis states “When it is desirable to dock the wrist, such as during the course motion phase of the robot, the wrist is moved under program control unit the docking balls 18 detent in the docking sockets 19. The examiner’s interpretation of this is that the flotor unit 1 floats until the docking balls are able to properly detent the flotor unit, that is, the flotor unit 1 floats until the pressing means (docking balls) are able to properly press the flotor unit, at which point the flotor unit 1 is locked into a home or neutral position.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 4, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Fischereder (US 20130160508), hereafter Fischereder, in view of Kitayama (JP 2006032048), hereafter Kitayama, and further in view of Hollis (US 4874998), hereafter Hollis.

Regarding claim 2, Fischereder teaches a movable part that moves a holding part (Fig. 1, element 23, articulated robot on rails), that can move back and forth in each of a second direction that is orthogonal to a first direction (Figs. 6-7, element 81, part is moved in a direction orthogonal to the back and forth direction), and a rotational direction where the holding part is rotated therein around an axis along a third direction that is orthogonal to each of the first direction and the second direction as a center (Figs. 6-8, elements 72 & 73, rotation orthogonal to translational motion 81), and wherein the movable part includes a slide part that moves back and forth in the second direction (Fig. 1, element 23, carriage on rails), and a rotation part that moves back and forth in the rotational direction (Fig. 6, elements 72 & 73, rotation back and forth 73 around axis 72).
Fischereder fails to teach wherein the holding part holds a connection object, a pressing part that presses the movable part that moves in the second direction to move the movable part to a neutral position in the second direction and presses the movable part that moves in the rotational direction to move the movable part to a neutral position in the rotational direction, wherein the holding part includes a region that holds the connection object, and the pressing part includes a first pressing part that presses the slide part that moves in the second direction to move the slide part to a neutral position in the second direction, and a second pressing part that presses the rotation part that moves in the rotational direction to move the rotation part to a neutral position in the rotational direction.
	Kitayama, however, does teach wherein the holding part holds a connection object (Fig. 4, element 37, holding part), a pressing part that presses the movable part that moves in the second direction to move the movable part to a neutral position in the second direction and presses the movable part that moves in the rotational direction to move the movable part to a neutral position in the rotational direction (0029, restoring force for movable platen to return the platen to the initial position), and wherein the holding part includes a region that holds the connection object (0001, invention aligns connector fitting to electronic parts, mechanical parts).
	Fischereder and Kitayama are analogous because they are in the same field of endeavor, industrial robotics. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the connector object and the pressing part of Kitayama in order to provide a work piece and a means of returning to a neutral position. The motivation to combine is to ensure the holding part has a work piece, and to allow the moving part to return to a neutral position in order to reset the position of the correction jig to a known position. 
	Hollis, however, does teach wherein the pressing part includes a first pressing part that presses the slide part that moves in the second direction to move the slide part to a neutral position in the second (Fig. 7, elements 18 and 19, Col. 8, Lines 27-42, docking balls 18 detent into docking sockets 19), and a second pressing part that presses the rotation part that moves in the rotational direction to move the rotation part to a neutral position in the rotational direction (Fig. 7, elements 18 and 19, Col. 8, Lines 27-42, docking balls 18 detent into docking sockets 19).
	Fischereder, Kitayama, and Hollis are analogous because they are in the same field of endeavor, industrial robotics. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the position locking mechanism of Hollis in order to provide a means of locking the position of the position correction jig. The motivation to combine is to allow for fine grained control over work piece position correction.
	Claim 5 is similar in scope to claim 2, and is similarly rejected.

Regarding claim 3, the combination of Fischereder, Kitayama, and Hollis teaches the position correction device of claim 2, and Hollis further teaches wherein the pressing part is composed of a plurality of magnets (Fig. 1, magnet assemblies 4, Col. 4, Lines 31-54, magnetically levitated wrist), or a plurality of elastic bodies (Fig. 7, flexible tether cable 17).
Fischereder, Kitayama, and Hollis are analogous because they are in the same field of endeavor, industrial robotics. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the use of magnets or elastic bodies of Hollis in order to provide a means of constraining the wrist mechanism. The motivation to combine is to ensure that there is a method or means by which the arresting mechanism can be utilized.

Regarding claim 4, the combination of Fischereder, Kitayama, and Hollis teaches the position correction device of claim 2, and Kitayama further teaches wherein the connection object is an electrical connector or a plate shaped wiring member (0001, invention aligns connector fitting and probe contact to electronic parts).
Fischereder, Kitayama, and Hollis are analogous because they are in the same field of endeavor, industrial robotics. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the electrical connector of Kitayama in order to provide a part to connect. The motivation to combine is to allow the position correction jig to be used in electronics manufacturing.

Regarding claim 6, the combination of Fischereder, Kitayama, and Hollis teaches the position correction device of claim 2, Kitayama further teaches the holding part (Fig. 4, element 37, holding part), and Hollis further teaches wherein the position correction device is arranged at a position that is shifted from that of the holding part in the first direction (Fig. 10, element 25, movement configuration extending away from the main body). 
Fischereder, Kitayama, and Hollis are analogous because they are in the same field of endeavor, industrial robotics. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the position shifting of Hollis in order to provide a means of floating. The motivation to combine is to ensure that the position correction device remains floating in order to avoid contacting the base.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fischereder, in view of Kitayama and Hollis as applied to claims 2-6 above, and further in view of Ohta (US 20120205931), hereafter Ohta.

Regarding claim 7, the combination of Fischereder, Kitayama, and Hollis teaches the position correction device according to claim 2, and Kitayama further teaches the holding part (Fig. 4, element 37, holding part).
The combination of Fischereder, Kitayama, and Hollis fails to teach, a detection part that is provided between the position correction device and the holding part and detects whether or not an amount o movement of the holding part in at least one of the second direction and the rotational direction that is executed by the position correction device is insufficient when the connection object is connected to the target connector.
Ohta, however, does teach a detection part that is provided between the position correction device and the holding part (0109, force sensor interposed between holding apparatus and main body), and detects whether or not an amount of movement of the holding part in at least one of the second diection and the rotational direction (Figs. 4A, 4B, 4C, movement detection along first, second, and around rotational direction) that is executed by the position correction device is insufficient when the connection object is connected to the target connector (0014, processor determines force on holding apparatus, controller controls arm based on force components).
Fischereder, Kitayama, Hollis, and Ohta are analogous because they are in the same field of endeavor, industrial robotics. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the force sensor of Ohta in order to provide a means of determining feedback from the holding component. The motivation to combine is the to allow the jig to determine if the position correction device is operating properly. 

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fischereder in view of Kitayama and Hollis as applied to claim 2 above, and further in view of Yong (CN 105216007).
Regarding claim 8, the combination of Fischereder, Kitayama, and Hollis teaches the position correction device according to claim 2, and Fischereder further teaches wherein the slide part includes a slide body arranged between guide parts connected to a lower surface of a base plate (Fig. 1, undercarriage 22 slides along guide arrangement 23), and wherein the slide body includes a base part and a pair of rails fixed on the base part and held by the guide parts (Fig. 1, undercarriage 22 slides along guide arrangement 23).
The combination of Fischereder, Kitayama, and Hollis fails to teach, however, wherein a supporting part that is fixed on a bottom of the slide body and supports the rotation part via a bearing; and
The supporting part includes a first cylinder part with a first flange on a top thereof, and a second cylinder part with a second flange on a bottom thereof, the bearing being interposed between the first flange and the second flange.
Yong, however, does teach wherein a supporting part that is fixed on a bottom of the slide body and supports the rotation part via a bearing (0033, core sleeve 2 supported by bearing 3, Examiner’s note: although the rotation part is not fixed on a bottom of the slide body, and is rather fixed on the top, interpreting the platen as mounting point to the rest of the robot. The fixing location of the supporting part amounts to a simple rearrangement of parts); and 
The supporting part includes a first cylinder part with a first flange on a top thereof (Fig. 1, small flange 1), and a second cylinder part with a second flange on a bottom thereof (Fig. 1, large flange 9), the bearing being interposed between the first flange and the second flange (Fig. 1, joint bearing 3 interposed between small flange 1 and large flange 3).
Fischereder, Kitayama, Hollis, and Yong are analogous because they are in the same field of endeavor, industrial robotics. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the supporting part of Yong in order to provide a means of connecting the rotation part to the slide part. The motivation to combine is to ensure that the position correction device can properly articulate in all directions.

Regarding claim 9, the combination of Fischereder, Kitayama, Hollis, and Yong teaches the position correction device according to claim 8, and Yong further teaches where the rotation part includes a cover (Fig. 1, cross shell 4) and a fixation part (Fig. 1 cross slides 5 and 14);
The cover includes a cylindrical peripheral wall part (Fig. 1, cross shell 4 sits around the core sleeve 2 and joint bearing 3), a bottom part that is continuous with a bottom of the peripheral wall part (Fig. 1, cross shell 4 connecting to cross slides 5 and 14), and recesses formed on a top of the bottom part (Fig. 1, channels for cross slides on cross shell 4); and
The fixation part includes a circular part and protrusion parts that protrude from the circular parts and cooperate with the recesses (Fig. 1 Cross slides 5 and 14 protrude from circular large flange 9, and cooperate with channels on cross shell 4).
Fischereder, Kitayama, Hollis, and Yong are analogous because they are in the same field of endeavor, industrial robotics. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the fixation part of Yong in order to provide a means of connecting the rotation part to the rest of the position correction device. The motivation to combine is to ensure that the position correction device can properly articulate in all directions.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE A WOOD whose telephone number is (571)272-6830. The examiner can normally be reached M-F, 8:00 AM to 4:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571)270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.A.W./Examiner, Art Unit 3664                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664